EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Jennifer Spaith (Registration# 51916) based on the interview conducted on 3 May 2022 as follows:

1.	(Currently Amended)  A system comprising:

a first file server virtual machine configured to execute on at least one first processor of [[]] storage items of the distributed file system to a first user virtual machine hosted on the first host machine, the first host machine configured to maintain a map of the storage items of the namespace, the first file server virtual machine being further configured to process storage item access operations for storage items of the distributed file system from the first user virtual machine hosted on the first host machine, wherein the storage item access operations utilize a path name to identify a specific file in the namespace; and
a second file server virtual machine configured to execute on at least one second processor of 
wherein the first file server virtual machine is configured to:
provide a not covered response to the first user virtual machine indicating that the particular storage item is managed by another file server virtual machine; 
in response to receipt of a referral request for the particular storage item from the first user virtual machine hosted on the first host machine:
look up a host machine for the particular storage item in the map of the storage items of the namespace maintained at the first host machine; and
provide a response redirecting the first user virtual machine to the second file server virtual machine.

2.	(Cancelled)  

3.	(Previously Presented)  The system of claim 1, wherein the first file server virtual machine is configured to detect a referral type associated with the referral request, wherein the referral type is an internet protocol (IP)-based referral.

4.	(Currently Amended)  The system of claim 1, wherein, the first file server virtual machine is configured to detect a referral type associated with the referral request and, in response to the referral type being a host-based referral, the first file server virtual machine is configured to construct the response to include 

5.	(Cancelled)  

6.	(Previously Presented)  The system of claim 1, wherein the first file server virtual machine comprises a first distributed data access coordinator that is configured to communicate with a second distributed data access coordinator of the second file server virtual machine to maintain the map and look up the host machine for the particular storage item in the map of the storage items of the namespace.

7.	(Previously Presented)  The system of claim 1, wherein the second file server virtual machine comprises the copy of the map of the storage items of the namespace from which the host machine is retrieved.

8-15.	(Cancelled)

   





	

	 

	





16.	(Currently Amended)  A method comprising:
provide a not covered response to a first user virtual machine indicating a particular storage item is managed by another file server virtual machine;
in response to receipt of a referral request for the particular storage item from the first user virtual machine hosted on a first host machine at a first file server virtual machine of a virtualized file server, wherein the particular storage item is identified using a path name in a namespace of storage items of a distributed file system managed by the virtualized file server:
looking up a particular host machine for the particular storage item in a map of the namespace of storage items of the distributed file system managed by the virtualized file server, wherein the map is maintained by the first host machine, wherein the first file server virtual machine manages a first portion of the distributed file system of storage items, wherein the first file server virtual machine is hosted on the first host machine and processes storage item access operations for storage items of the distributed file system of storage items from, and presents the namespace including the storage items of the distributed file system to, the first user virtual machine; and
providing a response redirecting the first user virtual machine to a second file server virtual machine of the virtualized file server hosted on a second host machine, wherein a copy of the map is maintained by the second host machine, wherein the second file server virtual machine manages a second portion of the distributed file system of storage items including the particular storage item, wherein the second file server virtual machine presents the namespace including the storage items of the distributed file system to a second user virtual machine hosted on the second host machine.

17.	(Previously Presented)  The method of claim 16, further comprising, responsive to receipt of the referral request:
 detecting whether a referral type associated with the referral request is one of a host-based referral or an internet protocol (IP)-based referral.

18.	(Currently Amended)  The method of claim 17, further comprising:
in response to the referral type being theresponse to include the host name associated with the second host machine.

19.	(Currently Amended)  The method of claim 16, further comprising, prior to receiving the referral request:
wherein the not covered response is provided in response to receiving a connection request for the particular storage item

20.	(Previously Presented)  The method of claim 16, wherein looking up the host machine for the particular storage item comprises retrieving an identification of the host machine from the second file server virtual machine.

21.	(Currently Amended)  At least one non-transitory computer readable medium encoded with instructions that when executed by at least one processor of a host , cause  the host to:
receive, from a user virtual machine hosted on the host, a storage item access operation for a particular storage item of a namespace of storage items of a distributed file system presented by a first file server virtual machine on the host to the user virtual machine, wherein the storage item access operation utilizes a path name to identify the particular storage item in the namespace; 
provide a not covered response to the user virtual machine indicating that the particular storage item is managed by another file server virtual machine of a plurality of file server virtual machines of a virtualized file server; 
in response to receipt, from the user virtual machine, of a referral request for the particular storage item: 
look up a particular host machine for the particular storage item in a map of locations of the storage items of the namespace of storage items of the distributed file system, wherein the map is maintained by the host, the location of each of the storage items including a representation of a respective file server virtual machine of the plurality of file server virtual machines, the respective file server virtual machine managing the storage item; and 
provide a response that redirects the user virtual machine to a second file server virtual machine, hosted on a second host machine, remote from the first file server virtual machine and the host, that manages the particular storage item, the second host machine further configured to maintain a copy of the map . 

22.	(Previously Presented)  The at least one non-transitory computer-readable storage medium of claim 21, wherein the instructions further cause the host to:
detect a referral type associated with the referral request and, in response to detection of a host-based referral type, provide the response to include 

23.	(Previously Presented)  The at least one non-transitory computer-readable storage medium of claim 21, wherein the instructions further cause the host to:
detect a referral type associated with the referral request and, in response to detection of an Internet protocol (IP)-based referral type, provide the response to include 

24.	(Cancelled)  

25.	(Previously Presented)  The system of claim 1, wherein, in response to the referral type being an Internet protocol (IP)-based referral, the first file server virtual machine is configured to provide the response including an IP address associated with the second file server virtual machine. 

26.	(Canceled) 

27.	(Canceled)  

28.	(Previously Presented)  The method of claim 16, further comprising:
in response to the referral type being an Internet protocol (IP)-based referral, providing the response to include an IP address associated with the second file server virtual machine. 

29.	(Canceled)  

30.	(Cancelled)	 

31.	(Cancelled) 	 

32.	(Canceled)   

33.	(Previously Presented)  The system of claim 1, wherein the first file server virtual machine is further configured to, in response to receipt of the referral request:
detect a referral type associated with the referral request, wherein the response is constructed in accordance with the referral type.

34.	(Previously Presented)  The system of claim 1, wherein the first file server virtual machine and the second file server virtual machine form a portion of a cluster of file server virtual machines of the virtualized file server. 

35.	(Previously Presented)  The method of claim 16, wherein the method further comprises:
detecting a referral type associated with the referral request, wherein the response is constructed in accordance with the referral type.

36.	(Previously Presented) The method of claim 16, wherein the first file server virtual machine and the second file server virtual machine form a portion of a cluster of file server virtual machines of the virtualized file server.

37.	(Previously Presented) The at least one non-transitory computer readable medium of claim 21, wherein the instructions further cause the host to, in response to receipt of the referral request for the particular storage item from the user virtual machine:
detect a referral type associated with the referral request, wherein the response is constructed in accordance with the referral type.

38.	(Previously Presented) The at least one non-transitory computer readable medium of claim 21, wherein the  plurality of file server virtual machines form a cluster of file server virtual machines of the virtualized file server, wherein the virtualized file server is configured to manage the distributed file system of storage items.

39.	(Cancelled) 

40.	(Previously Presented) The at least one non-transitory computer readable medium of claim 21, wherein looking up the host machine for the particular storage item comprises retrieving an identification of the host machine from the second file server virtual machine.

41. 	(Previously Presented) The system of claim 1, wherein the virtualized file server further comprises a virtualized storage controller hosted on the second host machine, wherein the second file server virtual machine is further configured to receive, from the first user virtual machine hosted on the first host machine, responsive to receipt of the response at the first user virtual machine hosted on the first host machine, a storage item access request for the particular storage item, wherein the virtualized storage controller is configured to process a block request for the particular storage item, wherein the block request is generated at the second host machine based on the storage item access request for the particular storage item. 

42.	(Currently Amended) The method of claim 16, further comprising:
in response to receipt, at the second file server virtual machine, of a storage item access request for the particular storage item from the first user virtual machine sent by the first user virtual machine responsive to receipt of the referral at the user virtual machine hosted on the first host machine:
processing, by a virtualized storage controller hosted at the second host machine, a block request for the particular storage item, wherein the block request is generated at the second host machine based on the storage item access request for the particular storage item. 

43.  (Previously Presented)	The computer readable media of claim 21, wherein the first file server virtual machine is configured to provide the response that identifies the second file server virtual machine hosted on a separate physical machine from the host.

44.	(Previously Presented)	The system of claim 1, wherein the namespace is implemented using storage including local storage of the first host machine and the second host machine.

45.	(Previously Presented)	The method of claim 16, wherein the namespace is implemented using storage including local storage of the host machine and the second host machine.

46.	(Previously Presented)	The at least one non-transitory computer readable medium encoded with instructions of claim 21, wherein the namespace is implemented using storage including local storage of the host and the second host machine.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim limitations “the first host machine configured to maintain a map of the storage items of the namespace” and “the second host machine configured to maintain a copy of the map of the storage items of the namespace” in combination with other claim limitations set forth in respective independent claim 1 overcome available prior art based on the complete search. The claim limitations “wherein the map is maintained by the first host machine” and “wherein a copy of the map is maintained by the second host machine” in combination with other claim limitations set forth in respective independent claim 16 overcome available prior art based on the complete search. The claim limitations “wherein the map is maintained by the host” and “the second host machine further configured to maintain a copy of the map” in combination with other claim limitations set forth in respective independent claim 21 overcome available prior art based on the complete search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156